COBB, Judge.
B.L. was charged with burglary of a dwelling and grand theft. At trial, the court granted a judgment of acquittal on the grand theft charge and found (via oral pronouncement) that B.L. was guilty of petit theft. Subsequent court orders state that B.L. pled guilty to burglary.
It is axiomatic that oral pronouncements control over clerical errors. Drumwright v. State, 572 So.2d 1029 (Fla. 5th DCA 1991); Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), review denied, 554 So.2d 1170 (Fla.1989). B.L. was adjudicated guilty of petit theft. Subsequent orders contained a clerical error, that B.L. pled guilty to burglary. The adjudication of petit theft obviously controls over the clerical error and B.L. must be sentenced accordingly.
REVERSED AND REMANDED.
DAUKSCH and HARRIS, JJ., concur.